Filed 11/22/21 P. v. Smith CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

 THE PEOPLE,                                                     B306980

           Plaintiff and Respondent,                             Los Angeles County
                                                                 Super. Ct. No. VA151380
           v.

 JASON THOMAS SMITH,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Debra Cole-Hall, Judge. Affirmed.
      Richard B. Lennon and Pilar M. Escontrias, under
appointment by the Court of Appeal, for Defendant and
Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Roberta L. Davis and William H.
Shin, Deputy Attorneys General, for Plaintiff and Respondent.
                     ____________________
       Jason Thomas Smith broke into a home and assaulted his
girlfriend. A jury convicted him of numerous crimes. Smith
challenges only his conviction for first degree burglary, claiming
it is unsupported by the evidence. Finding sufficient evidence to
sustain the verdict, we affirm. Statutory references are to the
Penal Code.
                                   I
       In reciting relevant facts about the incident, we omit
conflicting evidence. Our job in appeals of this kind is to look for
substantial evidence, not to resolve evidentiary conflicts. (See
People v. Zamudio (2008) 43 Cal.4th 327, 357 (Zamudio).)
       Jessica Ferris was housesitting for a friend in August 2019.
Smith was staying there with Ferris and Ferris’s young son.
Smith and Ferris had been dating for several years.
       Ferris also spent time with Smith’s younger sister. They
had gone shopping, and the sister left her wallet in Ferris’s
purse.
       While at the friend’s home, Smith and Ferris got into an
argument. Ferris told Smith to leave. Smith, in turn, demanded
that Ferris give him money, the wallet, a bottle of liquor, or a
ride. Ferris refused and again told Smith he needed to leave.
She said she would get the wallet to Smith’s sister herself.
       Smith left, and Ferris locked the doors and windows. She
was afraid he would return.
       He did, twice. The second time, Ferris heard a loud noise,
saw a large hole by the “doggie” or pet door, and saw Smith inside
the house. Smith did not have permission to reenter the home.
Ferris called 911 and tried to prevent Smith from leaving—she
had told her son to run to a neighbor’s house and wanted to keep




                                 2
Smith away from him. Smith and Ferris fought physically.
Smith heard sirens. Then he fled.
       Police found Smith hours later, after getting a call about a
trespasser. Smith had been hiding under a grill at a nearby
home. He told police he had returned to the house where his
girlfriend was staying because he had no money or clothes with
him. When he returned, he argued with Ferris again and left.
He returned a second time and discovered the doors were locked.
So he broke the doggie door to get in.
       An amended information charged Smith with injuring his
girlfriend (§ 273.5, subd. (a)), vandalism causing over $400 in
damage (§ 594, subd. (a)), misdemeanor trespassing (§ 602, subd.
(m)), first degree burglary with a person present (§ 459), and
assault with force likely to produce great bodily injury (§ 245,
subd. (a)(4)). The information also alleged various
enhancements.
       A jury found Smith guilty of misdemeanor assault and
battery (§ 243, subd. (e)(1)) and misdemeanor assault (§ 240) as
lesser included offenses of the first and fifth counts. The jury also
found Smith guilty as charged on the remaining counts. The trial
court sentenced Smith to five years and four months in state
prison.
                                   II
       Smith challenges only his burglary conviction, arguing
there is insufficient evidence of key elements.
       In assessing Smith’s challenge, we examine the record in
the light most favorable to the prosecution. We discern whether
there is substantial evidence from which any rational trier of fact
could find the essential elements of the crime beyond a
reasonable doubt. And we presume in support of the judgment




                                 3
the existence of every fact the jury reasonably could deduce from
the evidence. (Zamudio, supra, 43 Cal.4th at p. 357.) We reverse
only if it appears there is insufficient evidence to support the
verdict under any hypothesis. (Ibid.)
       First degree burglary requires entering a dwelling with the
intent to commit theft or any felony. (§§ 459, 460, subd. (a),
490a.) Theft encompasses larceny, which is the trespassory
taking and carrying away of another’s personal property with the
intent to permanently deprive the owner of possession. (§ 484,
subd. (a); People v. Gonzales (2017) 2 Cal.5th 858, 865–866
(Gonzales); People v. Kaufman (2017) 17 Cal.App.5th 370, 379–
380.)
       Smith argues there is insufficient evidence of the requisite
intent and lack of consent. (See People v. Bunyard (2017) 9
Cal.App.5th 1237, 1243, fn. 4 [“A trespassory taking is a taking
without the property owner’s consent.”].) As we explain, his
arguments fail.
       Rarely is there direct evidence of the intent required for
burglary. Thus we may infer intent from the facts and
circumstances. (People v. Lewis (2001) 25 Cal.4th 610, 643.)
       Substantial circumstantial evidence of intent exists here.
       The evidence shows Ferris had the sister’s wallet, which
contained more than $200. Smith and Ferris got into an
argument over the wallet, and Ferris asked him to leave. Smith
demanded money or the wallet. Ferris refused both demands and
told him she would get the wallet to Smith’s sister. Smith left
but later broke into the home using the doggie door. He fled after
getting into a physical fight with Ferris and hearing sirens.
Smith admitted to police that he wanted his sister’s money and
returned to the house because he had no money or clothes.




                                 4
        Further, while Smith was in jail, he and Ferris had the
following recorded exchange about Smith’s predicament:
        [Ferris:] Yeah. Okay, so – no, Jason, I had no fuckin’ idea
they were going to do that. And I was looking it up and I’m pretty
sure, like, that’s a big fuckin’ stretch for them to add that charge
on. So I don’t know if, like, maybe they’re just doing it ’cause they
want to at least try and get, like, something to stick. But they
have to show that . . . you had intent to commit a felony after you
came inside.
        [Smith:] Yeah, well they’re saying that my intent was to go
inside and hurt you.
        [Recording:] This call is being recorded.
        [Ferris:] But your intent was to go inside and get your
sister’s wallet, so.
        [Smith:] Because I didn’t hurt you.
        [Ferris:] Or the alcohol or whatever. Huh? Because what?
That’s not what I said. I don’t know. I think if – like for me if I
was a juror, I would be, like, uh, that’s kind of a fuckin’ stretch.”
        The jury was entitled to draw a negative inference from
Smith’s failure to refute Ferris’s description of his intent.
        All of this is substantial circumstantial evidence that, when
Smith broke into the house, he harbored the intent to take and to
use the money in his sister’s wallet and therefore to deprive her of
it permanently.
        Smith admittedly had no money. He knew where to get
some. He had asked for the money and had been rebuffed.
        Smith contends he never ended up taking the money—or
attempting to take it—and implies a jury could not conclude he
had the requisite intent. But burglary does not require a taking;
it is complete upon entering the building with the intent to steal




                                 5
something. (Gonzales, supra, 2 Cal.5th at p. 872; People v.
Magallanes (2009) 173 Cal.App.4th 529, 535–536.) A jury
reasonably could have concluded Ferris thwarted Smith’s plans
when she confronted him inside the home and called police.
       Smith appears to argue nothing shows he had an intent to
steal during his second trip to the house. Smith admitted to
police he returned to the house because he had no money or
clothes. His first trip was unsuccessful, however. He returned
again and broke into the house this time. Smith still had no
money or clothes, and he needed money. This evidence gives rise
to a logical inference that Smith’s second trip, like the first, was
for the money. (See Zamudio, supra, 43 Cal.4th at p. 357
[reviewing court must accept logical inferences the jury might
have drawn from circumstantial evidence].)
       Smith says there was no evidence he lacked consent to take
his sister’s money. This, too, is incorrect.
       Smith asked for the wallet and the money, and Ferris told
him he could have neither. The evidence also showed Smith’s
sister left her wallet with Ferris, Ferris planned to send the
wallet back to her, and Ferris told Smith so. This evidence gives
rise to a logical inference the sister entrusted the wallet to Ferris,
and Smith had no right to it. It does not matter that the wallet
and its contents were not Ferris’s. (See People v. Smith (2009)
177 Cal.App.4th 1478, 1491 [for purposes of larceny, “ownership”
and “possession” are synonymous; having a right of possession as
against the thief is enough].)
       Smith argues the evidence suggests other, exonerating
inferences. That does not help him here, where we review for
substantial evidence. (See Zamudio, supra, 43 Cal.4th at p. 357;
see also id. at p. 358 [no reversal where the circumstances




                                  6
reasonably justify the jury’s findings but also could support a
contrary finding].)
      We will not disturb a jury verdict where the facts and
circumstances of the case and the conduct of the defendant
reasonably signal the defendant’s purpose in entering the
property was to commit a theft. (People v. Henry (2009) 172
Cal.App.4th 530, 536.) That is the case here.
                         DISPOSITION
      We affirm the judgment.



                                           WILEY, J.


We concur:




             GRIMES, Acting P. J.




             STRATTON, J.




                                 7